IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-83,079-06


                     EX PARTE EDWON KUMONT JULIAN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W12-45796-V(F) IN THE 292ND DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of cruelty to animals and sentenced to ten years’ imprisonment. The

Fifth Court of Appeals affirmed his conviction. Julian v. State, No. 05-13-00913-CR (Tex. App.—

Dallas July 21, 2014) (not designated for publication). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       In a single ground, Applicant contends that he was not credited with pre-sentence credit and

that his sentence-begin date should be July 31, 2012. This ground is without merit. According to

the record, on May 2, 2019, the trial court signed a judgment nunc pro tunc and changed Applicant’s

sentence-begin date to July 31, 2012. Applicant has received the pre-sentence credit he is requesting.
                                                                                                 2

It appears, however, that a copy of the judgment nunc pro tunc was not sent to the Texas Department

of Criminal Justice—Correctional Institutions Division. If so, a copy shall be sent within fifteen

days of the date of this order.



Filed: April 15, 2020
Do not publish